Citation Nr: 1222022	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO which denied, in pertinent part, entitlement to service connection for cervical degenerative disc disease C4-C5 and C6-C7, service connection for lumbar disc herniation L4-L5, and service connection for hypertension.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

With respect to the Veteran's claims for lumbar and cervical spine conditions the Board has determined that the Veteran should be afforded a VA examination in order for an etiology opinion to be obtained. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this instance there is evidence of a current disability as a November 2007 VA examination report shows that the Veteran was diagnosed with cervical degenerative disc disease from C4-C5 through C6-C7 and history of lumbar disc herniation at L4-L5 and severe right L5 radiculopathy status post lumbar laminectomy with persistent pain in the low back and right lower extremity, likely secondary to lumbar postlaminectomy syndrome, lumbar spondylosis, and right sacrolitis.  The Veteran has provided lay testimony that his cervical and lumbar spine disabilities began in service when he was involved in an automobile accident.  The Veteran submitted a written statement from a fellow Veteran who indicated that he was in the car accident with the Veteran in June 1968.  This same Veteran also submitted his medical records dated in June 1968 which showed that he sustained serious injuries in the accident.  

There is no medical opinion of record which speaks to the etiology of the Veteran's lumbar or cervical spine disorders.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his lumbar and cervical spine disorders.

With respect to the Veteran's claim for hypertension, the Board has determined that a VA medical opinion should be obtained as well.  The Veteran has alleged that his current hypertension pre-existed his military service.  

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

A "lasting worsening of the condition" that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
In this instance, the Veteran's November 1966 pre-induction report of medical history shows that the Veteran reported either currently having or having had high or low blood sugar.  At his November 1966 pre-induction examination it was noted that the Veteran had been previously rejected for military service in December 1965 because of hypertension.  In addition, an April 1967 service treatment record shows that the Veteran was noted to have a history of hypertension prior to entry into service.  

Given these factors, a remand is required for a VA examination and opinion to determine whether the Veteran's preexisting hypertension was permanently aggravated by service beyond its normal progression.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any current lumbar or cervical spine disorders found, to include all orthopedic and neurological manifestations.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays and neurological studies (if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any cervical or lumbar spine disorders found on examination.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contention that his current spine disorders are casually related to a June 1968 automobile accident, all relevant medical records and the results from the January 2007 VA spine examination.  

2.  Arrange for the Veteran to undergo a VA examination with an appropriate medical examiner in order to obtain a medical opinion regarding the Veteran's current hypertension.  The claims file and a copy of this remand should be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

All indicated tests and studies must be performed. 

The examiner should obtain from the Veteran a full medical history pertaining to the Veteran's pre-service, in-service, and post-service symptoms and treatment for his hypertension.  

The examiner should offer an opinion as to whether it is clear that the Veteran's hypertension condition was aggravated (permanently worsened) during, or as a result of, that period of active military service.  

If there was an aggravation (permanent worsening) of the Veteran's preexisting hypertension during, or as a result of, such active military service, the examiner should indicate whether it is clear that this aggravation was due to the natural progress of the hypertension condition. 

In rendering all of the opinions requested above, the VA examiner should review all pertinent lay and medical evidence and should specifically consider the December 2006 VA examination report.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.








The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


